Title: To James Madison from John McCluney, 30 March 1813
From: McCluney, John
To: Madison, James


Sir,Washington Penna. March 30th. 1813
On the 15th. instant I received at Carlisle, “General Orders” of which the following is a correct copy.




General Orders,
Adjt. Genls. Office Washington City 25 February 1813
The name of John McCluney, of the 22nd. Regiment of Infantry, has this day been struct from the rolls of the army, and he is no longer considered a major, in the service of the United States. By order of the Secy of War
T.H. Cushing Adjt. Genl.





It is entirely out of my power to describe my sensations on the receipt of the foregoing orders. Your Commission to me bearing date July 23d. 1812 assured me that I was to hold the office thereby granted during your excellencys pleasure. I have no hesitation in believeing, that the whole business respecting my dismissial has been transacted without your knowledge or approbation. Impressed with this consideration I have taken the liberty of addressing myself to you that justice may be done in the premises.
I have written to the Adjt. Genl. to be informed on the subject—to know the charge or charges that have been exhibited against me and by whom. I am apprehensive that some interested individual has been dealing unfairly with the Secy. of War, which caused him to order my dismissial. I am well aware that numbers are anxious to be appointed to the situation I hold in the army, but justice requires, and right demands, that I should be made acquainted with they [sic] crimes with which I am charged as also with the name or names of those prefering such charges. Could I be convinced for a moment that I had been guilty of any act prejudicial to the public service, I would not hesitate a second about retiring. I am not consious of having done any thing of this nature. I think therefore that I am entitled at least to be informed what has been alledged against me. I have the honor to be with sincere respect and esteem, your Excellencies Most obedient Humbl. Servt.
J. McCluneyMajor 22d. U.S. Infantry
